Filed 9/23/20 JPMorgan Chase Bank v. Raskin CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 JPMORGAN CHASE BANK,                                           B292597
 N.A.,
                                                                Los Angeles County
      Plaintiff and Respondent,                                 Super. Ct. No. BC545301

      v.

 ALEX RASKIN,

      Defendant, Cross-defendant
      and Appellant;

 TASHA WILLIS and WELLS
 FARGO BANK, N.A.,

      Defendants, Cross-
      complainants and
      Respondents.



     APPEALS from orders of the Superior Court of Los Angeles
County, Gregory Alarcon, Judge. Affirmed.
     Neil C. Evans for Defendant, Cross-defendant and
Appellant.
     Parker Ibrahim & Berg, John M. Sorich and Bryant S.
Delgadillo for Plaintiff and Respondent JPMorgan Chase Bank,
N.A.
     Epport, Richman & Robbins, Mark Robbins and Nami
Kang for Defendants, Cross-complainants and Respondents
Tasha Willis and Wells Fargo Bank, N.A.
            _______________________________________

        Appellant Alex Raskin challenges two orders awarding
attorney’s fees to respondents JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, N.A., and Tasha Willis. We conclude Raskin
failed to demonstrate reversible error and affirm the orders.
        The most fundamental rule of appellate review is that the
judgment or order challenged on appeal is presumed to be correct,
and “it is the appellant’s burden to affirmatively demonstrate
error.” (People v. Sanghera (2006) 139 Cal.App.4th 1567, 1573.)
“ ‘All intendments and presumptions are indulged to support it on
matters as to which the record is silent, and error must be
affirmatively shown.’ ” (Denham v. Superior Court (1970)
2 Cal.3d 557, 564.) To overcome this presumption, an appellant
must provide a record that allows for meaningful review of the
challenged order. (Ibid.)
        In addition, parties must provide citations to the appellate
record directing the court to the supporting evidence for each
factual assertion contained in that party’s briefs. When an
opening brief fails to make appropriate references to the record to
support points urged on appeal, we may treat those points as
waived or forfeited. (See, e.g., Lonely Maiden Productions, LLC v.
GoldenTree Asset Management, LP (2011) 201 Cal.App.4th 368,
384; Dietz v. Meisenheimer & Herron (2009) 177 Cal.App.4th 771,
779–801 [several contentions on appeal “forfeited” because




                                 2
appellant failed to provide a single record citation demonstrating
it raised those contentions at trial].) Further, “an appellant must
present argument and authorities on each point to which error is
asserted or else the issue is waived.” (Kurinij v. Hanna & Morton
(1997) 55 Cal.App.4th 853, 867.) Matters not properly raised or
that lack adequate legal discussion will be deemed forfeited.
(Keyes v. Bowen (2010) 189 Cal.App.4th 647, 655–656.) In short,
an appellant must demonstrate error based on sufficient legal
argument supported by citation to an adequate record. (Yield
Dynamics, Inc. v. TEA Systems Corp. (2007) 154 Cal.App.4th 547,
556–557.)
       An appellant has the burden not only to show error but
prejudice from that error. (Cal. Const., art. VI, § 13.) If an
appellant fails to satisfy that burden, his argument will be
rejected on appeal. (Century Surety Co. v. Polisso (2006) 139
Cal.App.4th 922, 963.) “[W]e cannot presume prejudice and will
not reverse the judgment in the absence of an affirmative
showing there was a miscarriage of justice. [Citations.] Nor will
this court act as counsel for appellant by furnishing a legal
argument as to how the trial court’s ruling was prejudicial.
[Citations.]” (Ibid.)
       Raskin’s brief is insufficient on a multitude of grounds.
Mainly, he fails to present a coherent argument supported by
relevant legal authority. Although Raskin contends the court
abused its discretion in awarding attorney’s fees to respondents,
he provides no discussion of the legal standard a court must
apply in making such an award. In his four-page argument
section, Raskin does not discuss the applicable statutes nor does
he present any analysis to support his contention that the court




                                 3
abused its discretion. Instead, he simply questions the court’s
rulings.
       By way of example, we quote one paragraph from the four-
page argument section of Raskin’s opening and only brief:
       “The Court awarded attorneys’ fees for an unsuccessful
Writ of Attachment. (C.T., page 688). The Court awarded about
$100,000 in fees for opposing Demurrers and Motions to Strike by
co-defendant Wells Fargo Bank, as to claims for fraud against
Wells Fargo Bank and its borrower, Tasha Willis. (C.T., pages
689-694.) How could Mr. Raskin be held accountable for any
attorneys’ fees incurred by the defense of a fraud claim by Wells
Fargo Bank? J.P. Morgan Chase won the case against Mr. Raskin
strictly on a very, very modest Motion for Summary Judgment on
the Promissory Note in question, in which it relied upon the Note
and the declaration of one witness that said Mr. Raskin failed to
pay the balance on the note. Under such circumstances, the
award of $250,000 (an amount equal to the amount of the
outstanding note) in attorneys’ fees, is an outrage.”
       Even given the most generous reading, we cannot detect
any legal argument or analysis in Raskin’s opening brief. “ ‘We
are not obliged to make other arguments for [appellant]
[citation], nor are we obliged to speculate about which issues
counsel intend to raise.’ (Opdyk v. California Horse Racing Bd.
(1995) 34 Cal.App.4th 1826, 1831, fn. 4; see In re Marriage of
Falcone & Fyke (2008) 164 Cal.App.4th 814, 830 [‘We are not
bound to develop appellants’ arguments for them.’].) We may and
do ‘disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt.’ (City of Santa Maria v. Adam [(2012) 211 Cal.App.4th




                               4
266,] 287.)” (Hernandez v. First Student, Inc. (2019) 37
Cal.App.5th 270, 277.) And we note, as the court said in
Haynes v. Gwynn (1967) 248 Cal.App.2d 149, 151, “If and when
we are required to perform tasks which are properly those of
appellants’ counsel, we necessarily relegate farther into the
background appeals waiting their turn to be decided. It is unfair
to litigants thus affected that we do this.”
        In accordance with the appellate law principles just stated,
we conclude Raskin failed to carry his burden to demonstrate
prejudicial error.

                         DISPOSITION

      The orders are affirmed. JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, N.A., and Tasha Willis shall recover their
costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                            LAVIN, Acting P. J.
WE CONCUR:



      EGERTON, J.



      DHANIDINA, J.




                                 5